Citation Nr: 1008016	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  10-06 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for right knee 
disability.  


(The issue of whether a December 4, 2006 decision of the 
Board of Veterans' Appeals (Board), which denied entitlement 
to service connection for lumbosacral sprain, also claimed as 
low back pain, should be revised on the basis of clear and 
unmistakable error (CUE) is addressed in separate Board 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1968 to April 1969 and from April 1969 to May 1972.  This 
matter has come before the Board as a result of a statement 
issued by the Veteran which expressed disagreement with a 
January 2009 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  The statement was received by the RO in February 
2009.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely- filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

In a January 2009 rating decision, the RO granted the 
Veteran's claim for service connection for right knee 
disability and assigned a compensable rating under Diagnostic 
Code 5003 (for traumatic arthritis).  While the veteran 
submitted a statement in February 2009 expressing 
disagreement with the rating assigned by that decision (i.e. 
a statement essentially indicating that he should have been 
granted a separate, compensable rating for right knee 
instability under Diagnostic Code 5257), it appears that no 
subsequent SOC was ever issued with regard to this issue.  
Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the 
Board must instruct the RO that this issue remains pending in 
appellate status (see 38 C.F.R. § 3.160(c)) and requires 
further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  
In this regard, it is noteworthy that this claim is not 
before the Board at this time and will only be before the 
Board if the veteran files a timely substantive appeal.  The 
Board's actions regarding this issue are taken to fulfill the 
requirements of the Court in Manlincon.  

Consequently, the case is REMANDED for the following:

The RO should issue a statement of the 
case to the veteran addressing the matter 
of entitlement to a compensable rating 
for right knee disability (on the basis 
of instability under Diagnostic Code 
5257), and including citation to all 
relevant law and regulation pertinent to 
this claim.  The veteran must be advised 
of the time limit for filing a 
substantive appeal.  38 C.F.R. § 
20.302(b).  Then, only if the appeal is 
timely perfected, this issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


